Title: To James Madison from John Graham, 20 May 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept of State 20th. May 1808.

I had the Honor to receive your Letter of the 15th. this Morning and am very sorry to hear that your Journey was retarded by causes so unpleasant  I was fearful however, that it would be the case, for we had very bad weather here while you were on the Road, not only wet but very Cold.
The Passport for the Leonidas has come in good time for she has her Cargo on board at last, and will drop down to Alexandria tomorrow where she will be detained a few days to get together a Crew.
Among the Letters forwarded by this Mail you will find one in Cypher from Genl Armstrong.  It is the Duplicate of the one sent before & is forwarded to you now because there is a Postscript on the back of it, which I beleive was not on the one before sent.
In consequence of your Letter I sent to the Treasury to know if there was any vessel going to St Petersburg.  The inclosed Note from Mr. Jones contains all the information I can get.  I shall at a venture forward the Papers you mention to Salem to be sent by Mr. Grays vessel if she goes to Petersburg.
I have not as yet been informed whether a vessel has been chartered for Mr. Hill.  I see by the Papers that his Mission has got wind and that he is elevated to the Rank of an Envoy going out to make a Treaty.  With perfect Respect & Esteem I have the Honor to be, Sir your Mo: Obt Sert

John Graham

